     Case 2:21-cr-00021-GMN-NJK Document 31 Filed 06/17/21 Page 1 of 3




 1   Jason M. Silver (AZ Bar No. 016756) (Pro Hac Vice)
     jsilver@silverlawplc.com
 2   Suzanne M Warren (NV Bar No. 9002)
 3   swarren@silverlawplc.com
     SILVER LAW PLC
 4   7033 E. Greenway Parkway Suite 200
 5   Scottsdale, Arizona 85254
     Telephone: (480) 429-3360
 6   Facsimile: (480) 429-3362
 7
     Attorneys for Defendant
 8
                                UNITED STATES DISTRICT COURT
 9
10                               DISTRICT OF NEVADA
11
     United States of America,                   ) Case #2:21-cr-00021-GMN-NJK
12                                               )
                   Plaintiff,                    )       DEFENDANT’S AMENDED
13                                                  UNOPPOSED      MOTION TO TRAVEL
                                                 )      PRIOR TO REPORTING FOR
14   v.                                          )                SENTENCE
                                                 )
15
     Dena Louise Snyder,                         )
16                                               )
                   Defendant.                    )
17
                                                 )
18
            COMES NOW, Defendant DENA LOUISE SNYDER, by and through undersigned
19
     counsel, Jason M. Silver, respectfully moves the Court for permission to travel for personal
20
     purposes prior to reporting for her sentence:
21
22          1. On May 12, 2021, the Defendant was sentenced to eight months in prison with

23             a reporting date of July 16, 2021, to FCI Waseca in Minnesota. The request for
24             travel is primarily to attend to personal matters, including finding shelter for
25             her horse and dogs.
26
            2. Defendant requests to travel via vehicle to Buhl, Minnesota on June 28, 2021
27
               to drop off the contents of her office and her personal possessions and then to
28
               travel on July 5, 2021 to Centerville, Iowa to visit family until July 16, 2021
     Case 2:21-cr-00021-GMN-NJK Document 31 Filed 06/17/21 Page 2 of 3




 1             and then to travel back to Minnesota on July 16, 2021 to the reassigned
 2             designated institution at FCI Waseca in Minnesota.
 3
            3. AUSA Jessica Oliva does not oppose this request.
 4
            WHEREFORE, for the foregoing reasons, the Defendant respectfully moves this
 5
     Court for an Order giving permission for travel to Buhl, Minnesota on June 28, 2021 to
 6
 7   drop off the contents of her office and her personal possessions and then to travel on July

 8   5, 2021 to Centerville, Iowa to visit family until July 16, 2021 and then to travel back to
 9   Minnesota on July 16, 2021 for reporting to designated institution at FCI Waseca in
10   Minnesota.
11
12                 RESPECTFULLY SUBMITTED this 17th day of June, 2021.
13                                             SILVER LAW PLC
14                                             By:      s:/ Suzanne M Warren
15                                                 Attorney for Defendant
16   COPY of the foregoing transmitted
17   by ECF and email for filing this 17th day of June,
     2021, to:
18
19   Clerk’s Office
     United States District Court
20   District of Nevada
21   333 Las Vegas Blvd. South
     Las Vegas, NV 89101
22   Aaron_Blazevich@nvd.uscourts.gov
23
     Jessica Oliva, Esq.
24   Assistant U.S. Attorney
25   District of Nevada
     Attorney for Plaintiff
26   501 Las Vegas Blvd. South, Suite 1100
27   Las Vegas, NV 89101
     Jessica.oliva@usdoj.gov
28



                                                  -2-
     Case 2:21-cr-00021-GMN-NJK Document 31 Filed 06/17/21 Page 3 of 3




 1         /s/   L. Chapman

 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                          -3-
     Case 2:21-cr-00021-GMN-NJK Document 31-1 Filed 06/17/21 Page 1 of 2




 1    Jason M. Silver (AZ Bar No. 016756) (Pro Hac Vice)
      jsilver@silverlawplc.com
 2    Suzanne M Warren (NV Bar No. 9002)
 3    swarren@silverlawplc.com
      SILVER LAW PLC
 4    7033 E. Greenway Parkway Suite 200
 5    Scottsdale, Arizona 85254
      Telephone: (480) 429-3360
 6    Facsimile: (480) 429-3362
 7    Attorneys for Defendant

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
10    United States of America,                   ) Case #2:21-cr-00021-GMN-NJK
                                                  )
11
                   Plaintiff,                     )
12                                                )
      v.                                          )
13
                                                  )
14    Dena Louise Snyder,                         )
                                                  )
15
                   Defendant.                     )
16                                                )
17
18                                            ORDER
19    Upon the Court’s consideration of Defendant’s “Amended Unopposed Motion to Travel
20    prior to Reporting for Sentence” to travel to Buhl, Minnesota on June 28,2021 to drop
21    off the contents of her office and her personal possessions and then to travel on July
22    5,2021 to Centerville, Iowa to visit family and then on July 16,2021 return to Minnesota
23    for reporting to the reassigned facility and designation of FCI Waseca, Minnesota.
24
25    //
26    //
27    //
28    //
     Case 2:21-cr-00021-GMN-NJK Document 31-1 Filed 06/17/21 Page 2 of 2




 1         IT IS HEREBY ORDERED that Defendant be allowed to travel to Buhl, Minnesota

 2   and then Centerville, Iowa from June 28,2021 through July 16, 2021.

 3
 4
 5
 6
 7
 8
 9
10
11
                     23
         Dated this ______ day of June,2021.
12
13
14
15
                                                      ____________________________
16                                                    Gloria M. Navarro, District Judge
                                                      United States District Court
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
